Citation Nr: 1621820	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  14-11 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, generalized anxiety disorder, and posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for degenerative disc disease and degenerative joint disease, to include radiculopathy.

5.  Entitlement to service connection for peripheral neuropathy.


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to April 1964.

This appeal is before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for tinnitus has been raised by the record in a March 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  Hearing loss was manifested, at worst, with Level I hearing in both ears.

2.  Hypertension was not shown in service, did not manifest within one year of service, and is not otherwise related to active military service.  

3.  There is no in-service event to which an acquired psychiatric disorder may be related, and psychosis did not manifest within one year of separation.

4.  There is no in-service event to which degenerative disc disease and degenerative joint disease, to include radiculopathy, may be related, and such disabilities did not manifest within one year of service.

5.  There is no in-service event to which peripheral neuropathy may be related, and it did not manifest within one year of service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for an acquired psychiatric disorder, to include major depressive disorder, generalized anxiety disorder, and PTSD, have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.125 (2015).

4.  The criteria for service connection for degenerative disc disease and degenerative joint disease, to include radiculopathy, have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

5.  The criteria for service connection for peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  In the present case, required notice was provided by letter dated April 2011.  

As to VA's duty to assist, all necessary development has been accomplished.  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran was provided a VA examination of his claimed hearing loss in July 2011.  The Board finds that this examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's hearing loss.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  

With respect to acquired psychiatric disorders, degenerative disc disease and degenerative joint disease with radiculopathy, and peripheral neuropathy, the Veteran has not been provided with a VA examination.  VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  As explained below, the Board finds that there was no event, injury, or disease related to such disabilities that occurred in service, and VA therefore has no duty to provide a medical examination.
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  

Hearing Loss

The Veteran claims an initial compensable rating for bilateral hearing loss.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85.  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Regulations also provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the puretone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral. 

The Veteran underwent a VA examination in July 2011.  He reported difficulty hearing.  Audiometry results revealed pure tone thresholds as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
45
50
65
48.75
LEFT
30
40
65
70
51.25

Speech recognition scores were 100 percent in both ears.  The examiner diagnosed mild to moderately-severe hearing loss.

Private treatment records include a January 2015 audiogram, indicating pure tone thresholds as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
55
55
70
55
LEFT
40
45
55
70
52.5

Speech recognition testing was not performed.

The Board finds that a compensable evaluation for bilateral hearing loss is not warranted.  Taking the more severe of the Veteran's average pure tone thresholds, 55 in the right ear and 52.5 in the left ear, and the only speech recognition scores available, 100 percent in both ears, yields a value of I in both ears, according to Table VI.  When those values are applied to Table VII, it is apparent that the noncompensable evaluation is accurate and appropriately reflects the Veteran's bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.  Moreover, none of the record audiological findings qualify as an "exceptional pattern" of hearing, as the Veteran at no point had puretone thresholds of 55 decibels or more at each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz or a puretone threshold of 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000 hertz.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's hearing loss.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities, i.e. hearing loss, are explicitly contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his hearing loss is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying a higher rating, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  

Service Connection

The Veteran claims service connection for hypertension, acquired psychiatric disorders, degenerative disc disease and degenerative joint disease with radiculopathy, and peripheral neuropathy.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as arthritis, psychosis, hypertension, and organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for PTSD requires:  (1) a diagnosis of the disorder made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125(a) (2013).  The Board notes that regulations rating psychiatric disorders were recently amended to replace references to DSM-IV with DSM-5 and update the nomenclature used to refer to certain psychiatric conditions.  These changes do not apply to claims pending before the Board on August 4, 2014, as this appeal was.  See 79 Fed. Reg. 45093 (August 4, 2014).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records for the Veteran's period of active duty do not reflect any symptoms of or treatment for hypertension, an acquired psychiatric disorder, degenerative joint disease, degenerative disc disease, radiculopathy, or peripheral neuropathy.  In December 1962 he passed out while on guard duty and reported pain in his left arm and neck.  His physician said passing out was likely due to fatigue.  In January 1964 he reported pain in the back, but it does not appear to have been musculoskeletal in nature as he was diagnosed with dermatitis.  No abnormalities apart from acne were noted at his April 1964 separation examination, and his blood pressure was recorded at 118/74.  In the accompanying report of medical history, the Veteran explicitly denied having ever experienced arthritis, rheumatism, depression or excessive worry, or high blood pressure.

The record contains an August 1981 statement in Spanish which was translated as part of this appeal.  In this statement, the Veteran reported that in service he contracted an infection causing a cyst on his back.  He also reported falling on his back while serving as a guard in Korea, and being treated for the fall.  He reported fracturing a left rib playing softball.  Finally, he reported that he had to lift heavy gas drums while serving in Alaska, which he believes led to his current back problems.

Service treatment records from the Veteran's subsequent National Guard include examinations from June 1982, January 1986, March 1991, December 1994, and January 2000.  No relevant abnormalities were noted at these examinations.  Throughout the series of examinations, the highest blood pressure recorded was 120/80 in December 1994.  In the accompanying reports of medical history, the Veteran denied having experienced high blood pressure, depression or excessive worry, foot trouble, neuritis, or recurrent back pain, except for in March 1991 and December 1994 when he reported having experienced recurrent back pain.  

Private treatment records include a September 1995 x-ray report showing mild cervical spondylosis and mild dorso-lumbar spondylosis suggesting degenerative disc disease.  

A February 2011 private treatment record reflects that the Veteran reported low back pain with paresthesia in both legs.  He also reported social problems, depression, insomnia, nightmares, irritability, and flashbacks of his experiences during service.  He was diagnosed with hypertension, degenerative disc disease, degenerative joint disease, radiculopathy, peripheral neuropathy of the bilateral lower extremities, generalized anxiety disorder, major depressive disorder, and PTSD. 

In a March 2011 statement, the Veteran reported that he injured his lower back in service when lifting a gas drum in January 1964 while stationed in Alaska.  In an April 2011 statement, the Veteran reported that his PTSD stressor occurred while stationed in Korea from 1962 to 1963.

In January 2012, based on the limited information provided by the Veteran, VA issued a formal finding of a lack of information required to corroborate stressors associated with PTSD.

In his February 2012 notice of disagreement, his March 2014 substantive appeal, and in many other statements, the Veteran requested a VA examination for his service connection claims on appeal.

Private treatment records include an October 2014 lumbosacral spine MRI report, finding lumbar spondylosis with discogenic disease and dextroscoliosis.  Subsequent x-rays in May and August of 2015 yielded similar diagnoses.

VA treatment records reflect that in February 2016, the Veteran's physician noted 25 degree scoliosis, lower back pain, and numbness of the left anterior foot.  The physician confirmed the findings of the October 2014 MRI and recommended against surgery.  Etiology was not discussed.

With respect to hypertension, the Board finds that the evidence weighs against a finding of a relationship to service, or that it manifested within one year of service.  Indeed, there is no evidence in the record regarding hypertension beyond a February 2011 diagnosis.  Service treatment records do not reflect any hypertension, and neither the Veteran nor his physicians have articulated any reason why hypertension was caused by service.  For these reasons, the Board finds that the evidence weighs against a finding of a relationship to service, or that it manifested within one year of service.  Service connection for hypertension is therefore denied.

With respect to an acquired psychiatric disorder, the Board finds that the evidence weighs against a finding of an in-service event to which such a disorder may be related, and that psychosis did not manifest within one year of separation.  The only evidence in the record regarding a psychiatric disability is the Veteran's private February 2011 diagnoses.  Although the Veteran's physician states that the Veteran suffers disabilities and flashbacks of his experiences in service, there is no indication of what these experiences might be.  Neither the Veteran's statements nor his discharge papers indicate that the Veteran experienced any combat in service or any event that would cause an acquired psychiatric disorder.  For these reasons, the Board finds that the evidence weighs against a finding of an in-service event to which such a disorder may be related, and that psychosis did not manifest within one year of separation.  Service connection for an acquired psychiatric disorder must therefore be denied.

With respect to degenerative disc disease, degenerative joint disease, radiculopathy, and peripheral neuropathy, the Board finds that the evidence weighs against a finding of an in-service event to which such disabilities may be related, and that such disabilities did not manifest within one year of separation.  Specifically, the Board finds no credible evidence of an injury to the Veteran's back in service.  His service treatment records reflect that he fainted as reported, but no back injury was noted.  Similarly, the Veteran reported hurting his back lifting gas drums, but no treatment reflects this, no back abnormality was noted at his April 1964 separation examination, and he denied having ever experienced recurrent back pain on several occasions during his subsequent National Guard service.  There is no medical evidence of any back condition or associated radiculopathy or neuropathy until 1995, thirty years after separation.  For these reasons, the Board finds that the evidence weighs against a finding of an in-service event to which degenerative disc disease, degenerative joint disease, radiculopathy, or peripheral neuropathy may be related, and that such disabilities did not manifest within one year of separation.  Service connection is therefore denied. 


ORDER

An initial compensable evaluation for bilateral hearing loss is denied.

Service connection for hypertension is denied.

Service connection for an acquired psychiatric disorder, to include major depressive disorder, generalized anxiety disorder, and PTSD, is denied.

Service connection for degenerative disc disease and degenerative joint disease, to include radiculopathy, is denied.

Service connection for peripheral neuropathy is denied.



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


